Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 1 of 7 PageID #: 7608



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
UNITED STATES OF AMERICA,

          -against-                                 MEMORANDUM & ORDER
                                                    14-CR-0264(JS)
TYSHAWN GITTO,

                         Defendant.
---------------------------------------X
APPEARANCES
For United States: Michael R. Maffei, Esq.
                    Christopher C. Caffarone, Esq.
                    Nicole Boeckmann, Esq.
                    Madeline M. O’Connor, Esq.
                    U.S. Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For Defendant:        Tyshawn Gitto, pro se
                      85362-053
                      U.S. Penitentiary Canaan
                      P.O. Box 300
                      Waymart, Pennsylvania 18472

SEYBERT, District Judge:

          Defendant Tyshawn Gitto (“Defendant”), proceeding pro

se, seeks a modification of his sentence from incarceration to

home confinement pursuant to the First Step Act, 18 U.S.C. §

3582(c)(1)(A), in light of health concerns surrounding the COVID-

19 pandemic.     (Mot., D.E. 630; Reply, D.E. 658.)         The Government

opposes the motion.     (Opp., D.E. 631.)     For the reasons set forth

below, the motion is DENIED.
    Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 2 of 7 PageID #: 7609



                                     BACKGROUND

              As    relevant      here,    Defendant,         along    with     his   co-

defendants and as members of the Crips street gang, was charged

with shooting at and wounding members of a rival street gang. (See

Superseding        Indict.   (S-5),       D.E.   120.)        On     December 5, 2015,

Defendant pled guilty to assault in aid of racketeering (18 U.S.C.

§ 1959(a)(3)), discharge of a firearm during a crime of violence

(18 U.S.C. § 924(c)(1)(A)(iii)), and possession of a firearm as a

person previously convicted of a crime punishable by a term of

imprisonment exceeding one year (18 U.S.C. § 922(g)(1)).                              (See

Superseding Indict. (S-5); Dec. 4, 2015 Min. Entry, D.E. 175.)                         On

November 4, 2016, the Court sentenced Defendant to a term of 156

months (13 years) incarceration.1                (Nov. 4, 2016 Min. Entry, D.E.

386; Judgment, D.E. 387.)             The Court recommended that Defendant

receive credit for the 20 months and one week he served in state

custody.      (Judgment at 2.)       When including the 20-month credit, to

date, Defendant has served a little over 5 years, roughly 40%

percent of his sentence.

              Defendant      is    incarcerated          at    the     United     States

Penitentiary Canaan (“USP Canaan”), a high security penitentiary

in Waymart, Pennsylvania.           As of July 28, 2020, USP Canaan reports

that one inmate is currently COVID-19 positive and four staff


1 Although he is currently proceeding pro se, Defendant was
represented by counsel at the time of his plea and sentencing.
                                            2
Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 3 of 7 PageID #: 7610



members   have     recovered.         See     BOP.gov,     COVID-19     Cases,

https://www.bop.gov/coronavirus/ (last visited July 29, 2020).

Defendant did not submit a formal request for compassionate release

to the Warden at USP Canaan but states that he spoke with the

Warden who denied compassionate release because Defendant had

“violence on [his] record and because [he] is in a penitentiary.”

(Reply at 1.)      On or around May 4, 2020, Defendant filed the

pending motion.

                                DISCUSSION

I.   Legal Standard

          As     amended   by   the   First    Step      Act,   18   U.S.C.   §

3582(c)(1)(A) provides:

     The court may not modify a term of imprisonment once it
     has   been   imposed   except   that—in   any   case—the
     court, . . . upon motion of the defendant after the
     defendant has fully exhausted all administrative rights
     to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.




                                      3
Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 4 of 7 PageID #: 7611



II.   Analysis

            The Court is currently constrained to deny the motion

given that Defendant does not provide documentation of his request

for compassionate release to the Warden at USP Canaan.               See U.S.

v. Sosa, No. 18-CR-0229, 2020 WL 4252683, at *1 (S.D.N.Y. July 24,

2020) (collecting cases); see also Opp. at 5-9.          While this Court

has, on another occasion, waived 18 U.S.C. § 3582(c)(1)(A)’s

exhaustion requirement, it did so where the circumstances clearly

indicated    that    “strict    enforcement     would    not    serve     the

Congressional objective of allowing meaningful and prompt judicial

review.”    U.S. v. Sanchez, No. 18-CR-0140, 2020 WL 1933815, at *4–

5 (D. Conn. Apr. 22, 2020) (collecting cases); see U.S. v. Cohen,

No. 17-CR-0372, 2020 WL 3960513, at *2 (E.D.N.Y. July 13, 2020)

(Seybert,    J.)    (waiving   exhaustion    requirement     where     strict

compliance with Section 3582(c)(1)(A) rendered exhaustion futile

given the defendant’s anticipated release date).

            Unlike Cohen, here, not only are there are no time

constraints that would render exhaustion futile, but Defendant

does not provide the Court with the “documentation necessary to

show either that he has exhausted his administrative remedies with

the BOP or that thirty days have elapsed since the warden received

his request for relief.”       U.S. v. Mathis, No. 02-CR-0891, 2020 WL

550645, at *1 (E.D.N.Y. Feb. 4, 2020); Cohen, 2020 WL 3960513, at

*1-2. “Absent proof that such a request was made, the Court cannot

                                     4
Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 5 of 7 PageID #: 7612



verify that [Defendant] has exhausted his administrative remedies”

and the Court is “thus powerless to act.”         Sosa, 2020 WL 4252683,

at *1. Defendant may renew his motion if he attaches documentation

proving that he satisfied the exhaustion requirements.

          Although not required, the Court turns to the merits of

the motion.     Defendant, who is Black and currently 28 years old,

asks to serve the remainder of his sentence on the condition of

home confinement arguing that he is “in fear” of catching COVID-

19 because it is “impacting the [B]lacks and [B]rowns at an

alarming rate.”     (Mot. at 1.)      Defendant has not submitted any

medical   reports    detailing    physical    illnesses    or   underlying

conditions.     In further support of his motion, however, Defendant

notes that he has served “well over 50%” of his sentence, has

received his G.E.D. and completed various programs, has not been

the subject of any incident reports, and “found himself” while

incarcerated.     (Mot. at 1-2.)     Defendant also argues that he is

more likely to contract COVID-19 while at USP Canaan citing its

“poor medical system” and representing that “not one person” in

his unit has been tested for the virus despite the presence of

certain symptoms consistent with COVID-19.         (Reply at 1-2.)

          As noted by other courts in this Circuit, “COVID-19

presents a great danger to this country’s prison populations,

especially given the worrying rate of growth of the COVID-19

pandemic nationally.      Still, the [C]ourt maintains its position

                                     5
Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 6 of 7 PageID #: 7613



‘that the risks posed by the pandemic alone do not constitute

extraordinary     and    compelling       reasons     for     release,    absent

additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of

negative complications from the disease.’”                 U.S. v. Donato, No.

03-CR-0929, 2020 WL 3642854, at *2 (E.D.N.Y. July 6, 2020) (quoting

U.S. v. Nwankwo, No. 12-CR-0031, 2020 WL 2490044, at *1-2 (S.D.N.Y.

May 14, 2020)).

           As stated, Defendant does not allege that he suffers

from any medical or underlying conditions that place him at high

risk of contracting COVID-19.          Rather, he understandably fears

contracting COVID-19 while at USP Canaan.                   However, “[s]uch a

generalized fear, . . . does not constitute an extraordinary and

compelling reason for compassionate release.”               U.S. v. Black, No.

12-CR-0103, 2020 WL 4192243, at *4–5 (W.D.N.Y. July 21, 2020)

(collecting cases).      Further, Defendant does not show “that the

Bureau of Prisons is unable or unwilling to combat COVID-19 at his

facility,” especially given the low number of cases, both active

and recovered, reported by USP Canaan.               Id.     at *5 (collecting

cases); see Statistics cited supra.             Accordingly, if Defendant

“has   serious   underlying   health      conditions       that   might   warrant

release, he may raise them in a renewed motion upon compliance

with the exhaustion requirements of Section 3582.”                Sosa, 2020 WL

4252683,   at     *2    (denying,     without       prejudice,      motion   for

                                      6
Case 2:14-cr-00264-JS Document 668 Filed 07/29/20 Page 7 of 7 PageID #: 7614



compassionate release where defendant did not allege “any details

to suggest he faces a greater risk than his fellow inmates at the

MDC,” such as “advanced age or serious underlying health conditions

that place a defendant at greater risk of negative complications

from the disease.”).

          Finally, although Defendant has taken significant steps

towards rehabilitation, the Court has considered the factors set

forth in 18 U.S.C. § 3553(a) and finds that release to home

confinement is not is not appropriate at this time.

                               CONCLUSION

          For    the    reasons    stated,    Defendant’s      motion    for

compassionate release (D.E. 630) is DENIED.            The Government is

directed to mail a copy of this Memorandum and Order to the pro se

Defendant at his address of record and file proof of service to

the docket within fourteen (14) days.


                                         SO ORDERED.



                                         /s/_JOANNA SEYBERT   ___
                                         Joanna Seybert, U.S.D.J.

Dated: July   29 , 2020
       Central Islip, New York




                                     7
